DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim (s) 1-4, 6 and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (TW 202121956A English Translation filed on 11/22/2019).
Regarding claim 1, Chen discloses, in Fig.1-2, a cage (see cage formed by 300,202 and 400 in Fig.1), configured to accommodate at least one expansion card (100), the cage comprising: a cage body (300,202 and 400), configured to accommodate the at least one expansion card; a rail ( see rail part 310 and 320 of 300 in Fig.2), fixed on the cage body, wherein the rail has a groove ( see groove 330 in Fig.2) configured for an insertion of the at least one expansion card (100); and at least one holder, (see 500,600, and 700)  movably disposed on the cage body (see 500 attached to 320 in Fig.2), and part of the at least one holder (500) removably located in the groove (330); wherein the at least one holder is configured to block the at least one expansion card in the groove (500 holds the expansion card 100 in groove 330 by extending into slot 101;Fig.5).  
Regarding claim 2, Chen discloses wherein the rail (320) is configured to allow the at least one expansion card (100) to move along the groove (330), a moving direction of the at least one holder is at an angle (see angle of 500 related to direction of 100) to a moving direction of the at least one expansion card (left right direction).  
Regarding claim 3, Chen discloses wherein the cage body has an insertion side (206;Fig.10 for the insertion of the at least one expansion card (100) into the cage body (300), the at least one holder (500,600) has an inclined contact surface (530) that is located at a side of the at least one holder (500) facing toward the insertion side (260) and is at an angle to the moving directions (left right direction) of the at least one expansion card and the at least one holder, and the inclined contact surface is configured for encountering the at least one expansion card (see Fig.6).  
Regarding claim 4, Chen discloses at least one elastic component (600 has a certain flexibility to it) configured to force the at least one holder to move toward the groove (pressing 600 downwards moves 500 towards groove 330).  
Regarding claim 6, Chen discloses an operative component (510) movably disposed on the cage body (320) and having an original position (see Fig.6) and a releasing position (Fig.4), the at least one holder (500) movably disposed on the operative component (510), wherein when the operative component is in the original position (Fig.6), the at least one holder is partially located in the groove (330); when the operative component is moved toward the releasing position (see 510 moved upwards), the operative component removes the at least one holder from the groove (510 moves 500 from the 330).  
  
Regarding claim 18, Chen discloses an electronic device (200;Fig.9), configured to accommodate at least one expansion card (100), the electronic device comprising: a casing (casing that houses 200); and at least one cage (300,400a,202), comprising: a cage body (300,400a, and 202), disposed in the casing and configured to accommodate the at least one expansion card (100); a rail (320), fixed on the cage body, wherein the rail has a groove (330) configured for an insertion of the at least one expansion card; and at least one holder (600 and 500), movably disposed on the cage body, part of the at least one holder removably located in the groove (330); wherein the at least one holder (500) is configured to block the at least one expansion card in the groove (see Fig.6).  
 Regarding claim 19, Chen discloses at least one elastic component (600 has a certain flexibility to it) configured to force the at least one holder to move toward the groove (pressing 600 downwards moves 500 towards groove 330).  
Regarding claim 20, Chen discloses an operative component (510) movably disposed on the cage body (320) and having an original position (see Fig.6) and a releasing position (Fig.4), the at least one holder (500) movably disposed on the operative component (510), wherein when the operative component is in the original position (Fig.6), the at least one holder is partially located in the groove (330); when the operative component is moved toward the releasing position (see 510 moved upwards), the operative component removes the at least one holder from the groove (510 moves 500 from the 330).  
Regarding claim 21, Chen discloses wherein the at least one cage further comprises an elastic component (600) connected to the cage body and the operative component (510) and configured to force the operative component to move back to the original position (Fig.6).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 5, Chen fails to specifically disclose wherein the at least one holder comprises a plurality of holders arranged along the groove and spaced apart from each other.  
 With respect to a second holder and a third holder arranged along the groove and spaced apart from each other,  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any number of holders in order to provide more structural support to the expansion card and prevent left and right movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
 

Allowable Subject Matter
Claims 6-11 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 6-11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" another elastic component connected to the cage body and the operative component and configured to return the operative component back to the original position   " in combination with the remaining limitations of the claim 1. 
Regarding claim 22, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the at least one cage further comprises a pushing component   connected to the operative component and configured to push the at least one expansion card along a removal direction of the at least one expansion card.  " in combination with the remaining limitations of the claim 20. 
 Regarding claim 23, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the at least one cage further comprises a handle component pivotably disposed on the cage body and located between the cage body and the operative component, and the handle component is configured to move the operative component to the releasing position from the original position  " in combination with the remaining limitations of the claim 20. 
  
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Zheng et al. (US 2013/0088831 A1) Pena et al. (US 2020/0133354 A1) and Baldwin Jr et al. (US 2022/0061181 A1).
Zheng discloses an expansion module for interface card.
Pena discloses an expansion card retention card.
Baldwin discloses an expansion card with ejector handle.
The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848